Exhibit 10.5
EXECUTION VERSION
VISTEON CORPORATION
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”) dated as of October 1, 2010, by and
between Visteon Corporation, a Delaware corporation (the “Company”), and Donald
J. Stebbins (the “Employee”).
W I T N E S S E T H
     WHEREAS, the Company and the Employee are parties to an employment letter
agreement dated May 20, 2005 pursuant to which the Employee serves as the
Chairman of the Board of Directors of the Company (the “Board”) and the Chief
Executive Officer of the Company (the “Prior Agreement”);
     WHEREAS, the Company and the Employee desire to enter into this Agreement
as to the terms of the Employee’s continued employment with the Company;
     WHEREAS, upon the Effective Date of this Agreement, the Prior Agreement
shall cease to have any legal force or effect.
     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. POSITION AND DUTIES.
     (a) During the Employment Term (as defined in Section 2 hereof), the
Employee shall continue to serve as the Chief Executive Officer of the Company.
In addition, during the Employment Term, the Employee shall continue to serve as
a member of the Board and as Chairman of the Board; provided that the Employee’s
continued service as a member of the Board shall at all times remain subject to
applicable law and to any and all nomination and election procedures in
accordance with the Company’s charter and by-laws. In the foregoing capacities,
the Employee shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly sized companies, and such other duties,
authorities and responsibilities as may reasonably be assigned to the Employee
from time to time that are not inconsistent with the Employee’s position with
the Company. The Employee’s principal place of employment with the Company shall
be in southeastern Michigan, provided that the Employee understands and agrees
that the Employee may be required to travel from time to time for business
purposes. The Employee shall report directly to the Board.
     (b) During the Employment Term, the Employee shall devote all of the
Employee’s business time, energy, business judgment, knowledge and skill and the
Employee’s best efforts to the performance of the Employee’s duties with the
Company, provided that the foregoing shall not prevent the Employee from
(i) serving on the boards of directors of non-profit organizations and not
greater than two (2) other for profit companies; provided that any such service
(other

1



--------------------------------------------------------------------------------



 



than any pre-existing board memberships as of the Effective Date) shall be
subject to the written approval of the Board to the extent required under the
Company’s corporate governance policies, (ii) participating in charitable,
civic, educational, professional, community or industry affairs, and
(iii) managing the Employee’s passive personal investments so long as such
activities in the aggregate do not interfere or conflict with the Employee’s
duties hereunder or create a potential business or fiduciary conflict.
     2. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to
the terms of this Agreement, and the Employee agrees to be so employed, for a
term of three (3) years (the “Initial Term”) commencing on the “Effective Date,”
as defined under the Company’s Joint Plan of Reorganization, dated December 17,
2009 (as thereafter amended), filed under Chapter 11 of the U.S. Bankruptcy Code
(the “Effective Date”). On each anniversary of the Effective Date following the
Initial Term, the term of this Agreement shall be automatically extended for
successive one-year periods; provided, however, that either party hereto may
elect not to extend this Agreement by giving written notice to the other party
at least one hundred twenty (120) days prior to any such anniversary date.
Notwithstanding the foregoing, the Employee’s employment hereunder may be
earlier terminated in accordance with Section 7 hereof, subject to Section 8
hereof. The period of time between the Effective Date and the termination of the
Employee’s employment hereunder shall be referred to herein as the “Employment
Term.”
     3. BASE SALARY. The Company agrees to pay the Employee a base salary at an
annual rate of not less than $1,236,000, payable in accordance with the regular
payroll practices of the Company, but not less frequently than monthly. The
Employee’s base salary shall be subject to annual review by the Board (or a
committee thereof), and may be increased, but not decreased from its then
current level, from time to time by the Board. The base salary as determined
herein and adjusted from time to time shall constitute “Base Salary” for
purposes of this Agreement.
     4. ANNUAL INCENTIVE OPPORTUNITY. During the Employment Term, the Employee
shall have an annual incentive opportunity, under the Company’s annual incentive
plan in effect from time to time for its senior officers, based on a target
incentive opportunity of at least 115% of the Employee’s Base Salary, subject to
the attainment of one or more pre-established performance goals established by
the Board (or a committee thereof) in its sole discretion. Any annual incentive
payable hereunder shall be paid in cash in United States dollars the calendar
year following the calendar year to which such incentive relates, subject to the
Employee’s continued employment at the time of payment, except as otherwise set
forth herein.
     5. LONG-TERM INCENTIVE OPPORTUNITY. During the Employment Term, the
Employee shall have a long-term incentive opportunity, under the Company’s
long-term incentive program in effect from time to time for its senior officers,
based on a target long-term incentive opportunity of at least 375% of the
Employee’s Base Salary, subject to the attainment of one or more pre-established
performance goals established by the Board (or a committee thereof) in its sole
discretion at the time of grant of each such award. Any long-term incentive
award granted to the Employee shall be subject to such vesting and payment terms
and such other conditions as determined by the Board (or a committee thereof) in
its sole discretion and

2



--------------------------------------------------------------------------------



 



shall be delivered in the form of cash (in United States dollars), equity or any
combination thereof as determined by the Board (or a committee thereof) in its
sole discretion.
     6. EMPLOYEE BENEFITS.
     (a) BENEFIT PLANS. During the Employment Term, the Employee shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its executive
employees generally (including, without limitation, any supplemental executive
retirement plan and any other program or arrangement available only to senior
officers of the Company), subject to satisfying the applicable eligibility
requirements, and except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. To the extent that the Company terminates
its existing Supplemental Executive Retirement Plan on or prior to the Effective
Date without making payment in respect of the Employee’s entire vested benefit
thereunder, the Company shall establish a replacement plan with terms and
conditions substantially the same as the existing Supplemental Executive
Retirement Plan, and the Employee shall be credited with a beginning vested
account balance under such replacement plan that is equal in value to the unpaid
portion of the Employee’s vested benefit under the Supplemental Executive
Retirement Plan as of the date of such plan’s termination, and such account
balance shall be subject to such payment timing provisions and other terms and
conditions as are necessary to comply with, and avoid adverse tax consequences
under, Code Section 409A (as defined in Section 23(b)(i) hereof). The Employee’s
participation in the employee benefit plans of the Company will be subject to
the terms of the applicable plan documents and generally applicable Company
policies. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan at any time.
     (b) EQUITY AWARDS. Within thirty (30) days following the Effective Date,
the Employee shall receive a grant of restricted stock for 366,667 shares of the
Company’s common stock on such terms and conditions as set forth in an award
agreement substantially in the form of Exhibit A hereto.
     (c) CASH EMERGENCE BONUS. The Company shall pay the Employee an aggregate
cash payment in an amount equal to $3,825,000, payable in a single installment
within ten (10) days following the Effective Date.1
     (d) PERQUISITES. During the Employment Term, the Employee will participate
in the Company’s Executive Security Program relating to use of the corporate
aircraft and/or private charter jet services and personal security system in
accordance with the terms and conditions of such program. In addition, during
the Employment Term, the Employee shall participate in the Company’s Executive
Perquisite Program up to a maximum of $60,000 per calendar year (the “Perquisite
Payment”), in accordance with the terms and conditions of such program as in
effect from time to time.
 

1   The cash emergence bonus of $3,825,000 is comprised of the KEIP and banked
LTIP amounts (as such terms are defined and described in the Motion of the
Debtors for Entry of an Order Authorizing Implementation of the Amended
Incentive Program [Docket No. 994]) and in lieu of payment thereof.

3



--------------------------------------------------------------------------------



 



     (e) VACATION. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year (as prorated for partial
years), subject to the Company’s policy on accrual and use applicable to
employees as in effect from time to time.
     (f) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Employee shall
be reimbursed, in accordance with the Company’s expense reimbursement policy as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Employee during the Employment Term and in connection
with the performance of the Employee’s duties hereunder.
     (g) LEGAL FEES. Upon presentation of appropriate documentation, the Company
shall pay the Employee’s reasonable counsel fees incurred in connection with the
negotiation and documentation of this Agreement and related agreements
hereunder.
     7. TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:
     (a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to
the Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any three hundred, sixty-five (365)-day period as determined by
the Board in its reasonable discretion and the findings of a physician mutually
selected by the Company and the Employee (or the Employee’s representative). The
Employee shall cooperate in all respects with the Company if a question arises
as to whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company.
     (b) DEATH. Automatically upon the date of death of the Employee.
     (c) CAUSE. Immediately upon written notice by the Company to the Employee
of a termination for Cause. “Cause” shall mean:
          (i) the Employee’s conviction of, or pleading of guilty to, any felony
or any crime involving moral turpitude or misrepresentation;
          (ii) the Employee’s willful failure or refusal to carry out the
reasonable and lawful directions of the Board concerning duties or actions
consistent with the Employee’s position;
          (iii) the Employee’s willful misconduct against the Company
constituting fraud, embezzlement, misappropriation of funds or breach of
fiduciary duty;
          (iv) the Employee’s gross and willful misconduct resulting in
substantial loss to the Company or substantial damage to the Company’s
reputation;

4



--------------------------------------------------------------------------------



 



          (v) the Employee’s material and willful violation of any material
reasonable rules, regulations, policies, directions or restrictions of the
Company regarding employee conduct; or
          (vi) the Employee’s willful and material breach of any provision of
this Agreement.
For such purpose, no act or omission to act by the Employee shall be “willful”
if conducted in good faith and with a reasonable belief that such act or
omission was in the best interests of the Company. Any determination of Cause by
the Company will be made by a resolution approved by a majority of the members
of the Board, provided that no such determination may be made until the Employee
has been given written notice detailing the specific Cause event, an opportunity
to appear before the Board to refute such finding (with the assistance of
counsel), and a period of thirty (30) days following such appearance to cure
such event (if susceptible to cure) to the satisfaction of the Board.
Notwithstanding anything to the contrary contained herein, the Employee’s right
to cure shall not apply if there are habitual or repeated breaches by the
Employee.
     (d) WITHOUT CAUSE. Immediately upon written notice by the Company to the
Employee of an involuntary termination without Cause (other than for death or
Disability).
     (e) GOOD REASON. Upon written notice by the Employee to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Employee,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Employee to the
Company of the occurrence of one of the reasons set forth below:
          (i) the Company’s assignment to the Employee of duties (including
titles and reporting relationships, any failure to re-elect Employee as a member
of the Board and any failure to re-elect Employee as its Chairman (except for
the election as Chairman of an independent Board member (as defined under
applicable NYSE rules) as non-executive Chairman) inconsistent in any material
respect with the Employee’s duties or responsibilities as contemplated by this
Agreement, or any other action by the Company that results in a significant
diminution in the Employee’s position, authority, duties or responsibilities
(provided that any sale of assets by the Company shall not, in and of itself,
constitute a significant diminution in the Employee’s position, authority,
duties or responsibilities; and provided, further, that a reduction in
authority, duties or responsibilities resulting solely from the Company ceasing
to be a publicly traded entity shall not constitute Good Reason hereunder); or
          (ii) the Company’s material breach of any provision of this Agreement.
The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Employee.

5



--------------------------------------------------------------------------------



 



     (f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
     (g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a notice of non-extension of the
Agreement by the Company or the Employee pursuant to the provisions of Section 2
hereof.
     8. CONSEQUENCES OF TERMINATION.
     (a) DEATH. In the event that the Employee’s employment and the Employment
Term ends on account of the Employee’s death, the Employee or the Employee’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 8(a)(i) through 8(a)(iii) hereof to be paid within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):
          (i) any earned and unpaid Base Salary through the date of termination;
          (ii) reimbursement for any unreimbursed business expenses incurred
through the date of termination;
          (iii) any accrued but unused vacation time in accordance with Company
policy; and
          (iv) all other payments, benefits or fringe benefits to which the
Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 8(a)(i) through 8(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”);
          (v) payment of the Employee’s bonus and long-term incentive award, if
any, for all performance periods completed prior to the Employee’s termination,
to the extent earned, which shall be payable when such bonuses and awards are
payable to other employees, to the extent not otherwise payable on the same or
more favorable terms under the terms of such award (the “Prior Bonuses”); and
          (vi) payment of the Employee’s bonus and other long-term incentive
awards for the incomplete performance period under each such bonus or other
award during which such termination occurs, which shall be earned and payable
based on actual results in accordance with the terms thereof as if the
Employee’s employment had not terminated (and with any subjective criteria
deemed satisfied at target), except that such amount shall be prorated based on
the fraction the numerator of which shall be the number of days employed during
each such performance period prior to the Employee’s termination and the
denominator of which shall be the total number of days constituting such
performance period, to the extent such bonus or award is not otherwise payable
on the same or more favorable terms under the terms of such award (the “Pro Rata
Bonuses”).

6



--------------------------------------------------------------------------------



 



     (b) DISABILITY. In the event that the Employee’s employment and/or the
Employment Term ends on account of the Employee’s Disability, the Company shall
pay or provide the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonuses
to the Employee.
     (c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment is terminated
(x) by the Company for Cause, (y) by the Employee without Good Reason, or (z) as
a result of the Employee’s non-extension of the Employment Term as provided in
Section 2 hereof, the Company shall pay or provide the Accrued Benefits to the
Employee.
     (d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF COMPANY
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause (and other than for death or
Disability), (y) by the Employee for Good Reason, or (z) as a result of the
expiration of the Employment Term pursuant to the Company’s notice of
non-extension as provided in Section 2 hereof, the Company shall pay or provide
the Employee with the following:
          (i) the Accrued Benefits, the Prior Bonuses and the Pro Rata Bonuses;
          (ii) subject to the Employee’s continued compliance with the
obligations in Sections 9 and 10 hereof, a lump-sum cash amount equal to the
Employee’s Base Salary rate in effect on the date of termination, plus any
unpaid portion of the Perquisite Payment (as defined in Section 6(d) hereof) for
the year of termination, payable on the date of termination, provided that to
the extent that the payment of such amount constitutes “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined in
Section 23(b)(i) hereof), such payment shall not be paid until the sixtieth
(60th) day following such termination;
          (iii) subject to (A) the Employee’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Employee’s continued copayment of premiums at the
same level and cost to the Employee as if the Employee were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C) the Employee’s continued compliance
with the obligations in Sections 9 and 10 hereof, continued participation in the
Company’s group health plan (to the extent permitted under applicable law and
the terms of such plan) which covers the Employee (and the Employee’s eligible
dependents) for a period of one year at the Company’s expense, provided that the
Employee is eligible and remains eligible for COBRA coverage; and provided,
further, that in the event that the Employee obtains other employment that
offers group health benefits, such continuation of coverage by the Company under
this Section 8(d)(iii) shall immediately cease; and
          (iv) subject to the Employee’s continued compliance with the
obligations in Sections 9 and 10 hereof, outplacement services at a level
commensurate with the Employee’s position in accordance with the Company’s
practices as in effect from time to time.

7



--------------------------------------------------------------------------------



 



Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Employee may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.
     (e) CHANGE IN CONTROL AGREEMENT. On or prior to the Effective Date, the
Company and the Employee shall enter into a Change in Control Agreement
substantially in the form of Exhibit B hereto (the “Change in Control
Agreement”). Notwithstanding any other provision of this Agreement to the
contrary, in connection with any termination of employment of the Employee, to
the extent that the Employee becomes entitled to severance benefits under the
Change in Control Agreement, the Employee shall be entitled to receive the
greater of (but not both of) the severance benefits payable hereunder and the
severance benefits payable under the Change in Control Agreement.
     (f) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment
with the Company, the Employee shall promptly resign from any position as an
officer, director or fiduciary of any Company-related entity.
     (g) EXCLUSIVE REMEDY. The amounts payable to the Employee following
termination of employment and the Employment Term hereunder pursuant to
Sections 7 and 8 hereof shall be in full and complete satisfaction of the
Employee’s rights under this Agreement and all other claims that the Employee
may have in respect of the Employee’s employment with the Company or any of its
affiliates, and the Employee acknowledges that such amounts are fair and
reasonable, and are the Employee’s sole and exclusive remedy, in lieu of all
other remedies at law or in equity, with respect to the termination of the
Employee’s employment hereunder or any breach of this Agreement.
     9. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit C hereto. Such release shall be executed and delivered (and
no longer subject to revocation, if applicable) within sixty (60) days following
termination. In no event shall the Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Employee under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Employee as a result of employment by a subsequent employer, except as provided
in Section 8(d)(iii) hereof.
     10. RESTRICTIVE COVENANTS.
     (a) CONFIDENTIALITY. During the course of the Employee’s employment with
the Company, the Employee will learn confidential information on behalf of the
Company. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any business and technical information or trade secrets,
nonpublic, proprietary or confidential information, knowledge or data relating
to the Company,

8



--------------------------------------------------------------------------------



 



any of its subsidiaries, affiliated companies or businesses, or received from
third parties subject to a duty on the Company’s and its subsidiaries’ and
affiliates’ part to maintain the confidentiality of such information and to use
it only for certain limited purposes, in each case which shall have been
obtained by the Employee during the Employee’s employment by the Company (or any
predecessor). The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure to the Employee, (ii) becomes generally known
to the public subsequent to disclosure to the Employee through no wrongful act
of the Employee or any representative of the Employee, or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that the Employee provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information).
     (b) NONCOMPETITION. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, during the Employee’s employment
hereunder and for a period of one year thereafter, the Employee agrees that the
Employee will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in
competition with the Company or any of its affiliates or in any other material
business in which the Company or any of its affiliates is engaged on the date of
termination or in which they have planned, on or prior to such date, to be
engaged in on or after such date, in any locale of any country in which the
Company conducts business. Notwithstanding the foregoing, nothing herein shall
prohibit the Employee from being a passive owner of not more than one percent
(1%) of the equity securities of a publicly traded corporation engaged in a
business that is in competition with the Company or any of its affiliates, so
long as the Employee has no active participation in the business of such
corporation. In addition, the provisions of this Section 10(b) shall not be
violated by the Employee commencing employment with a subsidiary, division or
unit of any entity that engages in a business in competition with the Company or
any of its subsidiaries or affiliates so long as the Employee and such
subsidiary, division or unit do not engage in a business in competition with the
Company or any of its subsidiaries or affiliates.
     (c) NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment with
the Company and for a period of one year thereafter, the Employee agrees that
the Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates

9



--------------------------------------------------------------------------------



 



and any of their respective vendors, joint venturers or licensors. An employee,
representative or agent shall be deemed covered by this Section 10(c) while so
employed or retained and for a period of twelve (12) months thereafter.
Notwithstanding the foregoing, the provisions of this Section 10(c) shall not be
violated by (A) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (B) the Employee serving as a reference,
upon request, for any employee of the Company or any of its subsidiaries or
affiliates, or (C) actions taken by any person or entity with which the Employee
is associated if the Employee is not personally involved in any manner in the
matter and has not identified such Company-related person or entity for
soliciting or hiring.
     (d) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination
of employment with the Company for any reason (or at any time prior thereto at
the Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.
     (e) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee
gives the Company assurance that the Employee has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 10. The Employee agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their trade secrets and confidential information and that each
and every one of the restraints is reasonable in respect of subject matter,
length of time and geographic area, and that these restraints, individually or
in the aggregate, will not prevent the Employee from obtaining other suitable
employment during the period in which the Employee is bound by the restraints.
The Employee acknowledges that each of these covenants has a unique, very
substantial and immeasurable value to the Company and its affiliates and that
the Employee has sufficient assets and skills to provide a livelihood while such
covenants remain in force. The Employee further covenants that the Employee will
not challenge the reasonableness or enforceability of any of the covenants set
forth in this Section 10. It is also agreed that each of the Company’s
affiliates will have the right to enforce all of the Employee’s obligations to
that affiliate under this Agreement, including without limitation pursuant to
this Section 10.
     (f) REFORMATION. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.
     (g) TOLLING. In the event of any violation of the provisions of this
Section 10, the Employee acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

10



--------------------------------------------------------------------------------



 



     (h) SURVIVAL OF PROVISIONS. The obligations contained in Section 8 and this
Section 10 shall survive the termination of Employee’s employment with the
Company and, respecting Section 10 only, the expiration of the Employment Term,
and shall be fully enforceable thereafter.
     11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
     12. NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 12 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.
     13. NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to the Employee:
At the address (or to the facsimile number) shown
in the books and records of the Company.
If to the Company:
Visteon Corporation
One Village Center Drive
Van Buren Township, Michigan 48111
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11



--------------------------------------------------------------------------------



 



     14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
     15. SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     16. COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     17. ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement or the Employee’s employment with the Company, other than
injunctive relief under Section 11 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome,
(a) each party shall pay all of its own costs and expenses, including, without
limitation, its own legal fees and expenses, and (b) the arbitration costs shall
be borne entirely by the Company.
     18. INDEMNIFICATION. The Company hereby agrees to indemnify the Employee
and hold the Employee harmless to the maximum extent provided under the charter
and by-laws of the Company and applicable law against and in respect of any and
all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorney’s fees), losses, and damages resulting from the
Employee’s good faith performance of the Employee’s duties and obligations with
the Company. This obligation shall survive the termination of the Employee’s
employment with the Company.
     19. LIABILITY INSURANCE. The Company shall cover the Employee under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the termination of the Employee’s employment or the
expiration of the Employment Term in the same amount and to the same extent as
the greater (if differing) of the Company’s coverage of its other officers and
directors.
     20. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations
of the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the

12



--------------------------------------------------------------------------------



 



Employee’s employment by the Company or any affiliate, or for the recognition
and enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that the Employee or the Company may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agrees not to
plead or claim the same, (c) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE EMPLOYEE’S EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF
THE COMPANY, OR THE EMPLOYEE’S OR THE COMPANY’S PERFORMANCE UNDER, OR THE
ENFORCEMENT OF, THIS AGREEMENT, (d) agrees that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at the Employee’s or the Company’s address as provided in Section 13
hereof, and (e) agrees that nothing in this Agreement shall affect the right to
effect service of process in any other manner permitted by the laws of the State
of Delaware.
     21. MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Employee and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Except as otherwise expressly referenced herein, this
Agreement together with all exhibits hereto (if any) sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Employee and the Company with respect to the subject matter hereof (including,
without limitation, the Prior Agreement). No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
     22. REPRESENTATIONS. The Employee represents and warrants to the Company
that (a) the Employee has the legal right to enter into this Agreement and to
perform all of the obligations on the Employee’s part to be performed hereunder
in accordance with its terms, and (b) the Employee is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Employee from entering
into this Agreement or performing all of the Employee’s duties and obligations
hereunder. The Company represents and warrants to the Employee that (a) the
Company has the legal right to enter into this Agreement and to perform all of
the obligations on the Company’s part to be performed hereunder in accordance
with its terms, and (b) the Company is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent the Company from entering into this Agreement or
performing all of the Company’s duties and obligations hereunder.

13



--------------------------------------------------------------------------------



 



     23. TAX MATTERS.
     (a) WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
     (b) SECTION 409A COMPLIANCE.
          (i) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A or for damages for failing to comply with Code Section 409A.
          (ii) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding any other payment schedule
provided herein to the contrary, if the Employee is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made on the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of the Employee’s “separation
from service,” and (B) the date of the Employee’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to the Employee in a lump sum, and all
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
          (iii) To the extent that reimbursements or other in-kind benefits
under this Agreement constitute “nonqualified deferred compensation” for
purposes of Code Section 409A, (A) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the Employee,
(B) any right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (C) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the

14



--------------------------------------------------------------------------------



 



expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.
          (iv) For purposes of Code Section 409A, the Employee’s right to
receive installment payments pursuant to this Agreement shall be treated as a
right to receive a series of separate and distinct payments. Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company.
          (v) Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment or benefit under this Agreement that
constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            COMPANY
      By:   /s/ Michael K. Sharnas       Name:   Michael K. Sharnas      
Title:   Vice President and General Counsel         EMPLOYEE
      /s/ Donald J. Stebbins     Donald J. Stebbins           

Employment Agreement Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF RESTRICTED STOCK AWARD AGREEMENT

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
CHANGE IN CONTROL AGREEMENT

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
GENERAL RELEASE
I, Donald J. Stebbins, in consideration of and subject to the performance by
Visteon Corporation (together with its subsidiaries, the “Company”), of its
obligations under Section 8 of the Employment Agreement, dated as of October 1,
2010 (the “Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”).
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

1.   I understand that any payments or benefits paid or granted to me under
Section 8 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 8 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2.   Except as provided in paragraph 4 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor

C-1



--------------------------------------------------------------------------------



 



    Standards Act; or their state or local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3.   I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.   I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5.   I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6.   In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

7.   I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

C-2



--------------------------------------------------------------------------------



 



8.   I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9.   I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

10.   Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or governmental entity.

11.   I hereby acknowledge that Sections 8, 10 through 13, 15, 17 through 20 and
23 of the Agreement shall survive my execution of this General Release.

12.   I represent that I am not aware of any Claim by me, and I acknowledge that
I may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13.   Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14.   Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

C-3



--------------------------------------------------------------------------------



 



BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

  1.   I HAVE READ IT CAREFULLY;     2.   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;     3.   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;     4.
  I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;     5.   I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF
MY RECEIPT OF THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT
OF THIS RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART
THE REQUIRED [21][45] -DAY PERIOD;     6.   I UNDERSTAND THAT I HAVE SEVEN
(7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED;     7.   I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY
AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
    8.   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.  

                SIGNED:       DATE:      
 
             

C-4